UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WAYNE A. GARRETT,
Plaintiff-Appellant,

v.

RONALD ANGELONE, Director; RUFUS
FLEMING, Regional Director; D. A.
GARRAGHTY, Chief Warden, Virginia
Department of Corrections; J. D.
OATES, III, Medical Administrator,
Virginia Department of Corrections;
DONALD SWETTER, M.D., Medical
Director, Greensville Correctional
                                                       No. 00-6475
Center; GREENSVILLE CORRECTIONAL
CENTER; S. ROBINSON, Lieutenant,
Correctional Officer; DOCTOR SHAW;
DOCTOR BHULLER, M.D.,
Orthopedics; A. MILLNER, Nurse;
COMMONWEALTH OF VIRGINIA; ROBERT
G. O'HARA, JR., Judge, Circuit
Court of the County of Greensville;
ROBERT C. WRENN, Clerk, Circuit
Court of the County of Greensville,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CA-00-154-A)

Submitted: August 15, 2000

Decided: September 8, 2000

Before WIDENER, MOTZ, and KING, Circuit Judges.
Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.

_________________________________________________________________

COUNSEL

Wayne A. Garrett, Appellant Pro Se.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Wayne Anthony Garrett, a Virginia state prisoner, filed a complaint
pursuant to 42 U.S.C.A. § 1983 (West Supp. 2000) alleging deliberate
indifference to his serious medical needs while incarcerated at the
Greensville Correctional Center. He further alleged that when he
attempted to file a complaint in state court based upon the alleged
deliberate indifference, he was denied access to the courts.

The district court dismissed the complaint pursuant to 28 U.S.C.A.
§ 1915A(b)(1) (West 2000) for failure to state a claim upon which
relief may be granted. The court determined that the complaint con-
tained the same allegations as were set forth in a prior complaint in
Garrett v. Angelone, No. CA-99-1734-AM, that was dismissed pursu-
ant to 28 U.S.C. § 1915A(b)(1). The court determined that principles
of res judicata and collateral estoppel applied. As to the allegation
concerning lack of access to the state courts, the court determined that
Garrett suffered no prejudice because he was able to bring his claim
in federal court "where it has been determined that his claim for delib-
erate indifference to his serious medical needs is without merit." For
those reasons, the court dismissed Garrett's complaint. Garrett filed
a motion to alter or amend judgment pursuant to Fed. R. Civ. P. 59(e),
and the motion was denied.

                    2
Dismissals under § 1915A are reviewed de novo. See Liner v.
Goord, 196 F.3d 132, 134 (2d Cir. 1999). A district court's ruling on
a Rule 59(e) motion is reviewed for abuse of discretion. See Pacific
Ins. Co. v. American Nat'l Fire Ins. Co., 148 F.3d 396, 402 (4th Cir.
1998), cert. denied, 525 U.S. 1104 (1999).

Garrett's notice of appeal referenced only the district court's Feb-
ruary 25, 2000 order denying Garrett's Rule 59(e) motion. We need
not determine whether Garrett's notice of appeal impliedly appeals
the court's final order of February 14, 2000, see C.A. May Marine
Supply Co. v. Brunswick Corp., 649 F.2d 1049, 1056 (5th Cir. 1981),
because even assuming we have jurisdiction to review only the order
denying the Rule 59 motion, we find the district court abused its dis-
cretion in denying that motion.

The two complaints filed by Garrett address different allegations
against different defendants at different correctional institutions. Con-
sequently, the instant complaint is not barred by res judicata or collat-
eral estoppel. For that reason, we vacate the district court's orders and
remand Garrett's deliberate indifference claim to the district court for
consideration on the merits. Garrett's claim as to lack of access to the
state courts was dismissed on the basis that Garrett suffered no preju-
dice because the claims he wished to raise in state court were consid-
ered in federal court and determined to be meritless. Because the
claims have not yet been considered on the merits, we also vacate the
court's orders as to the lack of access claim and remand for further
consideration.

For the following reasons, however, we affirm the court's orders
in part on modified grounds. Garrett lists as defendants: Ronald
Angelone, the Commonwealth of Virginia, Judge Robert O'Hara, Jr.,
and the Greensville Correctional Center. Garrett alleges no specific
acts of wrongdoing on the part of Ronald Angelone and appears to
proceed on a theory of respondeat superior, which is not applicable
in § 1983 actions. See Vinnedge v. Gibbs , 550 F.2d 926, 928-29 (4th
Cir. 1977). The Commonwealth of Virginia is entitled to Eleventh
Amendment immunity. See Pennhurst State Sch. & Hosp. v. Halder-
man, 465 U.S. 89, 98-100 (1984). Judge O'Hara is also immune from
suit because judges are absolutely immune from a claim for damages
arising out of their judicial actions. See Stump v. Sparkman, 435 U.S.

                     3
349, 355-56 (1978). Finally, the Greensville Correctional Center is
not a "person" and is therefore not amenable to suit under § 1983. See
Will v. Michigan Dep't of State Police, 491 U.S. 58, 70 (1989). We
affirm the district court's orders denying relief on Garrett's complaint
as to Ronald Angelone, the Commonwealth of Virginia, Judge Robert
O'Hara, Jr., and the Greensville Correctional Center for the reasons
noted above.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED IN PART;
VACATED AND REMANDED IN PART

                    4